 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKapiolani Hospital and Christine Kiyohara. Case 37-CA-1239July 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn March 29, 1977, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, KapiolaniHospital, Honolulu,' Hawaii, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order as so modified:1. In paragraph 1(b), substitute the phrase "Inany other manner" for "In any like or relatedmanner."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent's motion to supplement and correct its brief in supportof exceptions is hereby granted.2 In par. I(b) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "in any like or related manner,"rather than the broad injunctive language, "in any other manner," which theBoard traditionally provides in cases involving serious 8(aX3) discriminato-ry conduct. See N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941); Electrical Fitting Corporation, a subsidiary of I-T-E ImperialCorporation, 216 NLRB 1076 (1975). Accordingly, we shall modify theAdministrative Law Judge's recommended Order and no-ice.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate the employment ofChristine Kiyohara, or any other employee,because he or she engages in union or otherprotected concerted activities, including refusal towork behind a lawful picket line established byHawaii Nurses Association.WE WILL NOT discourage employees in theirright to engage in union or protected concertedactivities, including their right to observe a lawfulpicket line, by terminating our employees becausethey engage in union or other concerted activities,or in any other manner discriminate against anyof our employees in regard to hire or tenure ofemployment, or any term or condition of employ-ment, except as permitted by the proviso toSection 8(a)(3) of the Act.WE WILL offer Christine Kiyohara immediateand full reinstatement to her former position, or,if that position is no longer available, to asubstantially equivalent position of employment,without prejudice to her seniority or other rightsand privileges, and make her whole for any loss ofpay she may have suffered by reason of thediscrimination against her.KAPIOLANI HOSPITALDECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me at Honolulu, Hawaii, on October 21,22, and 23, 1976, pursuant to a complaint and notice ofhearing issued by the Regional Director of the NationalLabor Relations Board for Region 20 on July 2, 1976.' Thecomplaint is based upon a charge filed by ChristineKiyohara, an individual, on March 29, and allegesviolations of Section 8(aXI) and (3) of the National LaborRelations Act, as amended, hereinafter called the Act.Respondent concedes the timely filing of the charge herein.Counsel for the General Counsel and counsel for Respon-dent timely filed briefs with me.Upon the entire record in this case, the briefs of theparties and my observations of the witnesses, I make thefollowing:' All dates refer to the calendar year 1976. unless specifically notedotherwise.231 NLRB No. 1034 KAPIOLANI HOSPITALFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is a corporation organized under the laws ofthe State of Hawaii and is engaged in the operation of ahospital facility located in Honolulu, Hawaii. During thecalendar year immediately preceding the issuance of thecomplaint herein, Respondent, in the course and conductof its business operations, received gross revenues in excessof $250,000. During the same period of time, Respondent,in the course and conduct of its business operations,purchased goods, materials, and supplies valued in excessof $50,000 directly from suppliers located outside the Stateof Hawaii.Upon these facts, which are not in dispute, I find thatRespondent is, and has been at all times material herein, anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, that the Hawaii NursesAssociation, herein called the Union or HNA, is, and hasbeen at all material times, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue in this proceeding is whetherRespondent terminated Christine Kiyohara because sheengaged in protected concerted activities, or whetherKiyohara was terminated because she failed to complywith Respondent's legitimate employment regulation re-quiring employees to give timely notice of their intendedabsence from duty. The complaint, as amended at thehearing, alleges, and Respondent concedes, that at materialtimes Kiyohara was an employee within the meaning of theAct. A threshold issue is raised whether Kiyohara, anunrepresented employee, engaged in protected activitywhen she honored a picket line legally established atRespondent's facility by the Union, or whether she lost theprotection of the Act by failing to give the notices requiredby Section 8(g) and 8(d) of the Act.2Moreover, an issuewas raised whether the strike of the Union againstRespondent's acute care medical facility was, by its nature,unlawful thereby rendering unprotected Kiyohara's con-duct in withholding her services in support of the nurses'strike.2 Sec. 8(g) provides:A labor organization before engaging in any strike. picketing, orother concerted refusal to work at any health care institution shall, notless than ten days prior to such action, notify the institution in writingand the Federal Mediation and Conciliation Service of that intention,except that in the case of bargaining for an initial agreement followingthe certification or recognition the notice required by this section shallnot be given until the expiration of the period specified in Clause (B) ofthe last sentence of sentence 8(d) of this Act. The notice shall state thedate and time that such action will commence. The notice, once given.may be extended by the written agreement of both parties.B. Pertinent Facts1. Background factsa. The settingKapiolani Hospital is an acute care hospital facilitysituated in Honolulu, Hawaii, and is engaged in providingmaternity, obstetrical, and gynecological care. It is theprincipal obstetrical care facility situated on the island ofOahu. In the maternity section of the hospital is labor anddelivery; the special care unit, also known as firstpostpartum unit; the nursery; and the second postpartumunit.Respondent's facility operates on a 24-hour basis. Thenursing services department is under the direction ofRichard Davi, executive director. June Nakashima is thedirector of patient services. Reporting directly to Nakashi-ma at relevant times were Patricia Okano, the shiftcoordinator, and Pauline Meheula, the unit manager.Under the unit manager work the charge nurse; staffnurses; licensed practical nurses, herein called LPNstechnicians; nurses aides; attendants; and transporters.Employed also in the nursing services department are wardclerks and two secretaries to the director of patient services.At all relevant times, the registered nurses, herein calledRNs, were classified either as charge nurses or staff nursesand were represented by the Union. Excluded from theunit of nurses are the supervisory, administrative, andmanagerial registered nurses, including the unit managers,shift coordinators, and the nursing educators.At all times pertinent herein, the LPNs were representedby the United Public Workers, herein called UPW. Undera separate collective-bargaining agreement, UPW at allpertinent times has represented all nonmanagerial andnonsupervisory personnel employed in the nursing servicesdepartment, other than RNs and the ward clerks and thesecretaries to the director of patient services. The wardclerks and the two secretaries are unrepresented. ChristineKiyohara was employed at relevant times as a ward clerkon the second postpartum unit and was not a member ofany labor organization.b. The strike commencesDuring times pertinent to this proceeding, Respondentand the Union were parties to a collective-bargainingagreement effective by its terms from July 15, 1974,through November 30, 1976. For a substantial period oftime the Union has engaged in joint bargaining withRespondent, Children's Hospital, Kaiser Foundation,Sec. 8(d) of the Act provides, in pertinent part, that:Any employee who engages in a strike within any notice periodspecified in this section, or who engages in any stnke within theappropriate period specified in subsection (g) of this subsection shalllose his status as an employee of the employer engaged in the particularlabor dispute, for the purposes of section 8, 9 and 10 of this Act, asamended. ....35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKuakini Hospital, and St. Francis Hospital, all situated onthe island of Oahu.3Each hospital was a party to anindividual contract with the Union. In the latter part of1975, pursuant to bargaining requests by the Union,collective-bargaining negotiations were commenced. ChrisTaylor, associate director of the Union, participated in thenegotiations. Nurses Mary Maas and Deborah Tullier,employees of Respondent, were chosen by unit employeesto represent them on the negotiating committee. Severalmeetings were held but the parties were unable to reach acollective-bargaining agreement. The services of the Feder-al Conciliation and Mediation Service were invoked and inDecember a one-man board of inquiry was convened. OnDecember 29, 1975, the board of inquiry issued its report,together with recommendations. However, the parties didnot achieve a meeting of the minds with respect to theterms of a collective-bargaining agreement and a strikeresulted. By letter of January 15, the Union, through ChrisTaylor, its associate director, had advised Respondent ofits intention to engage in a strike commencing at 12:01 a.m.on January 26. Subsequently, by letter dated January 26,Respondent was advised that the Union would commenceits strike at 12:01 a.m. on January 28. The strikecommenced, as scheduled, on January 28 and ended onFebruary 15. On March 1, the parties executed a memoran-dum of agreement modifying certain terms of the basiccollective-bargaining agreement.c. The ward clerk positionChristine Kiyohara was employed in November 1974 inthe position of ward clerk in the second postpartum unit.Kiyohara's last day of work was January 27, 1976.During the term of her employment, she was employedin the maternity section of the hospital and she served onthe evening shift from 3 to 11 p.m. Kiyohara worked 5days, 40 hours per week. In second postpartum, a wardclerk also served on the day shift which hours were 7 a.m.to 3 p.m. There was no ward clerk employed in secondpostpartum on the night shift which ran from 11 p.m. to 7a.m. No individual substituted for Kiyohara on her daysoff.By contrast, three ward clerks were employed in thespecial care unit of the maternity section and each shift wascovered. Kiyohara substituted in the special care unit and,as matters evolved, she performed duties in the unit on theaverage of twice each week.On duty with Kiyohara in second postpartum were anRN and a nurses aide. There was a variance of approxi-mately 45 minutes in the starting and quitting time of theward clerks and that of the RN and the nurses aides.Kiyohara worked from a desk at the junction of twocorridors. Located near or on the desk were a telephone, achart rack, shelving, and a supply cabinet. Immediatelybehind the desk was a medicine room. A call bell systemwas available to patients on second postpartum for use insignaling their desire or need for medication or attention.Thus, patients in rooms located on one of the two:' A sixth hospital, Queens, coordinated its bargaining with the group.The foregoing is based primarily upon the credited testimony ofChristine Kiyohara. She testified credibly concerning the applicability of theward clerk job description to the duties which she actually performed duringpostpartum corridors could activate a signaling devicewhich would be heard by the ward clerk at her station, andwhich would permit the patient to converse by intercomwith the ward clerk. The four or five patients roomssituated on the other and older corridor of secondpostpartum were equipped with a bell which would activatea light at the ward clerk's desk. Upon observing the light, itwas the ward clerk's duty either to notify the nurse or to goherself to the patient's room in order to determine thenature of the patient's needs. This she was required to dofrequently. It was also the duty of the ward clerk to servecertain clerical and receptionist functions. Thus, Kiyoharawould often assist doctors and nurses by accompanyingthem on their rounds and carrying medical charts. Shecharted temperatures and pulses and filed laboratoryreports. She maintained in current status the medical chartsof the patients and attended the nurses' station in order tomaximize the time available to nurses to care for patients.Kiyohara answered telephones, ran errands to the labora-tory, assisted visitors to the second postpartum in locatingthe rooms of patients, and, upon request, assisted nurses ina variety of tasks.4d. The call-in ruleAt all relevant times herein, a house rule was in effectwhich provided for the suspension or discharge of anyemployee for:Absence from work without giving notice (unless thegiving of notice is not possible), irregular attendance atwork or habitual tardiness in reporting for work.Kiyohara was aware of the existence of that rule and wasfirst informed of its content during an orientation periodwhich transpired at the commencement of her employ-ment. It was established procedure on the part ofemployees generally to give 2 hours' notice of any intendedabsence or tardiness, but this practice was not invariablyfollowed. Termination would not result if the failure to callin was for a reason deemed valid to management.e. The prelude to the strikeAs found, on January 15, the Union, over the signatureof its associate director, Chris Taylor, dispatched a letter toRespondent advising Respondent of the Union's intentionto strike on January 26. On January 15, also, Chris Taylorwas featured on a television news segment wherein, inresponse to a question posed by a television reporter,Taylor announced that the Union was not going to provideemergency services in the event of a strike. On January 18,Richard Davi dispatched a letter to the Union requestingthe Union to "reconsider its decision not to provideemergency care at the six hospitals [Kapiolani, Kaiser,Children's, Kuakini, Queen's, and St. Francis], in the eventof a strike." The following day, January 19, the Uniondispatched a letter to Honolulu physicians advising themthat a strike notice had been served on the hospitals,her employment tenure. The content of the job description which Kiyoharaadopted as actually applicable to her performance of ward clerk duties is setforth at Appendix A lomitted from publication 1, and is specifically adoptedas a factual finding herein.36 KAPIOLANI HOSPITALincluding Respondent, and stating further "[d]isruption ofnormal services by Registered Nurses at all hospitals, inaddition to LPNs at Children's will occur on January 26,1976, at 12:01 a.m. if the negotiations dispute has not beenresolved."On January 22, Union Representatives Mau and Tulliermet with top staff personnel of Respondent. During thecourse of the meeting, representatives of Respondentdefined nondeferrable medical emergencies requiring theservices of the RNs. Dr. Ralph Hale, Respondent's chief ofmedical staff, defined "obstetrical deliveries" as fallingwithin this category. Further, during the meeting, in thecontext of a discussion of RN coverage of "high risk"babies or the "intensive care" babies needing one-to-onetype of care, consideration was given to utilizing nursesfrom other hospitals. The Union's representatives at themeeting refrained from giving any assurances either withrespect to staffing all obstetrics cases or providing coveragefor the intensive care unit. The union representativesagreed to render a report of the meeting to the NursesAssociation and to advise the hospitals of any decisionreached with respect to the Union's willingness to provideemergency coverage at the hospitals. The Union did notthereafter directly communicate any response in this regardto Respondent. In point of fact, the Union refused toaccept responsibility for defining a medical "emergency,"taking the position that this was one of medical judgment.The Union refused during the course of the strike toprovide coverage for medical emergencies. No coveragewas provided by bargaining unit RNs for the nursingservice department, including maternity, or for the subsid-iary units, including second postpartum.In the meantime, the hospitals, in a joint statement whichgained widespread public notoriety, declared:We are dismayed and shocked at the nurses' frighten-ing pronouncement last night that they will not provideemergency care in any of the six hospitals. Some of thecritical areas which concern us are those children in thePediatric, Pulmonary Center of Children's Hospital,those patients who must receive kidney dialysis treat-ments three times per week and all patients who mustreceive life support services through the cardiac andintensive care units of all of these institutions.In an open letter to the community, the Union declared thefollowing:The decision to withhold emergency care servicesduring this strike was a difficult one. However, we tookinto account the needs and resources of each hospital.There are various types of health care personnelworking in each hospital. Adequate care under supervi-sion can be provided given the current reduction inpatient load.During the strike, unit RNs for a period of time refusedto provide the services of RNs qualified in renal dialysisI Under prestrike arrangements, one registered nurse came on duty inthe capacity of charge nurse at 2:45 p.m. and worked until 11:15 p.m. Shewas assisted in second postpartum by a nurses aide who worked shift hourscoextensive with hers and by a ward clerk -Kiyohara who came oncare at the hemodialysis center of St. Francis Hospital, butagreed to do so alter injunctive relief had been sought anda temporary restraining order was issued by the court.After issuance of the injunction, a "respectful agreement"was achieved and requisite services were thereafter provid-ed.In preparation for the strike, meantime, Respondent hadtaken steps to provide coverage in the various units anddepartments which were to remain operative during thecourse of the strike. Thus, a projected staffing schedule wasprepared, contemplating substitution of the 12 availablesupervisory and management RN personnel for theapproximately 60 RNs on strike, and the readjustment ofnormal shift hours. Pursuant to the schedule, the substituteRN personnel were scheduled to work 12-hour shifts. Oneshift was to commence at 6:45 a.m. and run to 7 p.m. andthe other shift was to commence at 7 p.m. and run to 7 a.m.Support personnel such as LPNs, nurses aides, and wardclerks were scheduled for each shift, and their normal shifthours were slightly modified.Under staffing arrangements contemplated for imple-mentation during the strike in second postpartum on theafternoon shift, from 2:45 to 11:15 p.m., one nurses aideand one ward clerk were also scheduled to work from 11:45p.m. to 7:15 a.m. in second postpartum.5In preparing for coverage during the strike, reliance wasplaced by Respondent upon a system of transfers withinthe hospital of nonstriking personnel from positions of lowpriority need to positions of higher priority need. Further,appeals were made for volunteer help and plans wereformulated to facilitate the use of this type of assistance, onan as-available basis. However, because of professionalstandards of privacy and confidentiality, as well asconsiderations relating to the training of such volunteers,the use of this type of assistance was circumscribed.On January 26, a meeting was held in the postpartumunit and the unit manager, Meheula, informed a staffmeeting that during the strike the gynecology departmentstaff would assist in providing coverage in the maternitywing of the hospital, and she asserted that there would beno layoffs or leaves of absence because of the workload.Kiyohara devoted a portion of her shift time on January 26to familiarizing Anne Kakaumi, a ward clerk from thegynecology department, with the ward clerk job in secondpostpartum. In context of the January 26 staff meeting,Kiyohara spoke with Meheula concerning her longstandingdesire to have the hours of her shift adjusted in order topermit an earlier arrival and earlier departure time. Noassurances were given in this regard.Kiyohara was not scheduled to work on January 28 orJanuary 29, her normal days off. She was not requested byRespondent to report for duty. She was scheduled to returnto duty at 3:30 p.m. on January 30. Kiyohara did not do so.Some 5 weeks earlier, Kiyohara had solicited Tullier'sopinion as to Kiyohara's vulnerability to malpracticecharges in the event she were called upon to provide careor bedside assistance to a patient during the course of aduty from 3:30 p.m. to 12 midnight. Thereafter, at 10:45 p.m.. an RN cameon duty as charge nurse and worked until 7:15 a.m. She was assistedthroughout her entire shifl by one nurses aide.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpotential RN strike. Kiyohara expressed concern overbeing called upon to perform this variety of service in theevent of a strike. Tullier stated that she could give her noassurances as to the duties Kiyohara would be expected toperform during the strike, but proffered the notion that anyperson providing care to a patient would incur potentialpersonal liability. Tullier advised Kiyohara that she shouldperform only those duties required by her job description.Approximately I month later, and nearly 2 weeks priorto the strike, Kiyohara spoke again with Tullier and raisedthe question of her right to withhold her services andsupport the strike by honoring the picket line. Tullierventured the opinion that Kiyohara would have the rightsof all strikers. Tullier disclosed to Kiyohara that she wasnot totally certain of the correctness of her opinion.Thereafter, on January 29, after the strike had com-menced, Kiyohara made several efforts to contact Tullierby telephone. When she finally spoke with Tullier, shedisclosed that she was scheduled to work the following dayand desired to obtain some authoritative informationconcerning her employment rights should she decide tohonor the picket line. Tullier assured Kiyohara that shewould obtain an answer for her.At approximately the noon hour on January 30, Tulliercontacted Kiyohara and stated that she had consulted withlegal counsel for the Union and had been advised thatKiyohara had the right to honor the picket line, and wouldbe subject to losing her job only if she were replaced duringthe strike. Tullier further advised Kiyohara that it was notnecessary for Kiyohara to give Respondent notice of herintention to honor the picket line. Tullier also advised that,if the hospital contacted Kiyohara, she should actuallyinform the caller that she had decided to honor the picketline.2. The alleged unlawful conducta. The events of January 30After speaking with Tullier, Kiyohara decided to honorthe picket line. She spent the afternoon at the home of herneighbor, Pamela Courtney, then a staff nurse in thepostpartum unit and a member of the employee negotiatingcommittee. During the course of the afternoon, Kiyoharamade some telephone calls to coworkers and friends and atapproximately 2:45 p.m. placed a telephone call to thehospital. The call was successfully completed through theswitchboard but was disconnected by the PBX operator.Kiyohara expressed her disgust at being cut off andimmediately made a further effort to contact the hospital.She spoke to a secretary who could not reach the shiftcoordinator by page. Kiyohara left no message and madeno further effort to call the hospital. Kiyohara andCourtney spent the balance of the afternoon until approxi-mately 7:15 p.m. in conversation and playing cribbage.Kiyohara received two phone calls during the afternoon,but neither of these were from hospital supervision ormanagement.6Kiyohara returned to her own home atapproximately 7:15 p.m."Kiyohara had doubtless left a number at which she could be reached bythese callers.In the meantime, at approximately 4 p.m., WilmaSchiner, an RN serving as the nurse in charge of a segmentof the operation, including second postpartum, metNakashima in the corridor and inquired into the wherea-bouts of the ward clerk. Nakashima observed that she wasnot aware that the ward clerk was not on duty and wouldcheck into the matter. She assured Schiner that the wardclerk was scheduled for that shift. After speaking withSchiner, Nakashima went to the nursing office and verifiedthat Kiyohara was scheduled to work in the ward clerkcapacity that afternoon. Nakashima placed three separatetelephone calls to Kiyohara's home telephone numberduring the ensuing 45-minute period. Thereafter, sherequested Aurelia Asasaki, the clerk-typist in the nursingoffice, to attempt to reach Kiyohara by telephone.Commencing soon after 4 p.m., and continuing until soonafter 7 p.m., Asasaki placed 8 or 10 telephone calls toKiyohara's home phone number. Asasaki received noanswers to the telephone calls placed by her and she didnot speak with Kiyohara during the afternoon or earlyevening of January 30.In the meantime, soon after 6:30 p.m., Patricia Okano,the shift coordinator, came on duty. Nakashima informedOkano that Kiyohara had not yet reported for work.Nakashima asked Okano to continue efforts to contactKiyohara by telephone and find out what had happened.Nakashima made a notation of the latter instruction on theshift coordinator's report used in the nursing office as a logreflecting significant occurrences or the shift.When Okano entered on duty, she commenced herrounds and met Pauline Meheula, the unit manager ofpostpartum. Okano told Meheula that Kiyohara had notreported to work and requested Meheula to continueefforts to reach Kiyohara by telephone. Okano noted thatshe had been unsuccessful in her endeavors to reachKiyohara. Meheula agreed to undertake the effort tocontact Kiyohara. Meheula proceeded to the nursing officeafter contacting labor and delivery to report her presencein the hospital, and to convey the information that shecould be reached in the office. In the 45 minutes whichfollowed, Meheula made repeated unsuccessful efforts tocontact Kiyohara by phone at Kiyohara's residence. Sheplaced approximately 15 telephone calls and finally wassuccessful in reaching Kiyohara at approximately 7:15 p.m.When Kiyohara answered the telephone, Meheulaidentified herself by name and noted that Kiyohara hadbeen scheduled to commence her shift at 3:30 p.m. thatday. Meheula further noted that it was now 7:15 p.m. andasked Kiyohara why she was not on duty. There was apause in the conversation and Kiyohara did not immedi-ately respond. Meheula asked if Kiyohara had heard herremarks and Kiyohara answered in the affirmative.Thereupon, Kiyohara stated that she had decided againstworking behind the picket line and, because she wassympathetic with the strikers, she could not in goodconscience report to work. In an aside to Okano, who wasstanding near Meheula as she spoke to Kiyohara from thetelephone in the nursing office at the hospital, Meheulastated that Kiyohara was not coming to work. At Okano's38 KAPIOLANI HOSPITALprompting, Meheula thereupon stated, in substance, toKiyohara, that Kiyohara was still considered to be on dutystatus and that, if she would come in, she would still beconsidered as having reported for duty. Kiyohara thenreiterated her intention to honor the picket line andMeheula asked if she had given the hospital any notice ofthis decision. Kiyohara answered that she had not andstated that she had not reached the decision in advance buthad made the determination after obtaining advice thatnotice was not necessary. Meheula asked the source of heradvice and Kiyohara answered that it had come fromrepresentatives of the HNA. Thereupon, Meheula askedKiyohara whether she understood that if she did not cometo work she would not have a job. Kiyohara expressed herunderstanding and the conversation terminated.7b. The terminationOn February 27, Kiyohara received through the mail apersonnel action form entitled "Report of PersonnelActivity" dated January 30. The form noted Kiyohara'stermination and recorded the reason therefor as "Did notshow up for work as scheduled." Receipt of this form wasKiyohara's first notice from Respondent that her termina-tion had been effectuated.Meheula testified that she made the decision to terminateKiyohara during the course of the January 30 telephoneconversation. After completing her conversation withKiyohara on the evening of January 30, she contactedNakashima by telephone at her home and informed7 The foregoing findings with respect to the occurrences during theafternoon and early evening of January 30 are based upon a considerationof the testimony of June Nakashima, Aurelia Asasaki, Patricia Okano,Pauline Meheula. Wilma Schiner, Christine Kiyohara. Pamela Courtney,and Deborah Tullier. I credit the testimony of the latter three witnesses onlyto the extent that it is consistent with the findings above made Initially. I donot credit the testimony of Kiyohara and Courtney to the effect that theirafternoon was spent at Kiyohara's home instead of Courtney's. Therejection of this testimony is necessitated by the composite testimony ofAsasaki. Nakashima, Okano, and Meheula revealing that numerousunanswered telephone calls were placed by them to Kiyohara's residenceduring the afternoon and early evening of January 30. For whatever reason,perhaps because Kiyohara was ambivalent about addressing the matter ofintended absence directly with supervision, abandoning such a notionfollowing two abbreviated and abortive attempts to make telephoniccontact, or merely because she had learned that it was unnecessary for herto report her decision to honor the picket line directly to management,Kiyohara remained unavailable to telephonic contact for the entireafternoon and early evening. It is noteworthy in this regard that Tullier. whocounseled Kiyohara, did not suggest to Kiyohara that she inform thehospital of her intentions, but, significantly, advised her merely to truthfullydisclose her plans if she were contacred by the hospital. I am unwilling, in lightof the record before me, to indulge the presumption urged by the GeneralCounsel to the effect that Courtney's testimony should be given specialcredence by reason of the fact that at the time of the hearing she was asupervisor in Respondent's employ and would be unlikely to place herself ina vulnerable position by testifying adversely to her employer's interests orthose of her management superiors. The legal proposition cited by theGeneral Counsel loses its persuasive impact when it is measured against therelationship of Courtney to Kiyohara as a friend and a neighbor. and whenit is considered, as well, against her former activist role in the Union, whichpresumably acquainted her with the protective rights of Sec. 8(aX4) of theAct. See Better Monkey Grip Company, 115 NLRB 1170 (1956), enfd. 243F.2d 836 (C.A. 5. 1957): Carter Lumber. Inc., 207 NLRB 391, 393 (1973).In close relationship to the foregoing credibility resolution is the furtherrejection of the testimony of Kiyohara and Courtney to the effect thatKiyohara spoke in late afternoon with Asasaki and soon thereafter withMeheula. Reasons of friendship as well as their prior mutual interest in theunion cause may well have led to this corroborating rationalization ofNakashima that she had terminated Kiyohara. Meheulatestified that she terminated Kiyohara because of the "totalconversation, because there was a unit to run ..." on theevening of January 30.On two separate occasions during the term of heremployment, Kiyohara failed to report to duty as sched-uled and called in late to report her intended absence. Eachof the two occasions had arisen from an unforeseeableemergency and, on each of the two occasions, Kiyoharacontacted supervision within 90 minutes to 2 hours of thebeginning of her shift. Each time Kiyohara was grantedleave without pay.Kiyohara testified that she decided to honor the picketline as a matter of individual conscience and supported theRNs in their strike objective because she harbored aninterest in a nursing career, and because she believed thatnonunion employees would benefit derivatively from anybenefits achieved by the RNs as a consequence of theirstrike action. At the time of the hearing herein, Kiyoharawas enrolled as a part-time student in prenursing.c. The adverse impact of the strikeDuring the strike, as found, Respondent's managementand supervisory personnel in the maternity section,including second postpartum, worked extended hours andassumed duties, including patient care responsibilities,which under normal operating conditions were not theirs.However, as found above, Kapiolani Hospital is a principalhealth care facility for maternity, obstetrical, and gyneco-sequence and chronology. More likely, because of their common interest inthe outcome of this litigation favorable to Kiyohara, they tailored theirtestimony to an inaccuracy contained in Meheula's pretrial affidavit whichinaccuracy was convincingly explained by Meheula when she testified at thehearing. Considering the composite of the testimony of Nakashima,Asasaki, Meheula. Okano. and Schiner, as well as documentary evidence ofrecord as disclosed in the shift coordinator's report of January 30. thefinding is required that Kiyohara was not successfully contacted bytelephone, or otherwise, until 7:15 p.m., and at the initiative of Meheula.Finally. I am convinced upon the basis of the testimony of Meheula andOkano that, contrary to the testimony of Kiyohara and Courtney, Kiyoharawas not told by Meheula that she could retain her position if she reported towork ihefollowing day. I am convinced that the leeway given Kiyohara inreporting to work was limited in the manner and extent above found. I placeno reliance on the hearsay testimony of Tullier concerning the renditiongiven her by Kiyohara of the parameters of Meheula's instructions withrespect to reporting for duty. On the other hand, in contrast to the definedwillingness of Kiyohara and Tullier to shape their testimony to Kiyohara'sadvantage, Meheula impressed me as a singularly sensitive and truthfulwitness who strived diligently to factually describe the events as sheremembered them. Her testimony, considered in light of the supportingtestimony of other witnesses testifying on behalf of Respondent, presentsnot only a more logical chronology but is more consistent with theprobabilities associated with the burdens which were at the time in questionbeing shouldered by the various witnesses who testified in support ofRespondent's case. In this specific regard, there is no reason to believe thatMeheula, contrary to her record testimony, reported to duty 75 to 90minutes early on January 30, the third day of the strike, as was inferred bycertain questions posed to her. Nor is there any reason to challenge theentries made by Nakashima and Okano on the shift coordinator's report forJanuary 30. Finally, Asasaki clearly did not impress this trier of fact, whoobserved her testify, as a vindictive witness willing to shape her testimony ina manner adverse to Kiyohara merely to gain favor with her supenors. As Iobserved Asasaki testify, she clearly had no recollection of a conversationwith Kiyohara on the afternoon of January 30. and there is no basis in logicor reason for assuming that, had one occurred, she would have stood mutelyby on January 30 while she and others continued to place telephone calls toKiyohara's residence.39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlogical acute care, and obstetrics care is, by its nature,nondeferrable.sThroughout the strike, Respondent contin-ued to provide obstetrical care but endeavored to theextent medically feasible to curtail admissions. However,on January 28 there were 24 obstetrical admissions and themidnight patient census revealed 17 newborns. On January29, there were 28 admissions and 17 newborns; on January30, there were 24 admissions and 18 newborns; and onJanuary 31, 19 admissions and 11 newborns were recorded.Immediately following delivery of a newborn, nursing andrelated patient care are provided in the postpartum unit. Inthe puerperium stage which begins with the completion ofthe third stage of labor and ends when the generativeorgans have returned essentially to normal, the new motherexperiences physical and emotional changes which requireongoing monitoring and support care on the part ofobstetric nurses whose duties one authority9states asfollows:1. To secure mental complacency and comfort forthe patient.2. To secure physical rest and comfort for thepatient.3. To guard against pelvic and breast infections.4. To see that the patient receives an adequate diet.5. To help the mother maintain body functions,including elimination by the bowels, kidneys, skin andlungs.6. To demonstrate techniques and equipment forinfant care.7. To leave the mother confident of her own abilityto care for herself and for her baby before she isdischarged.8. To foster the maintenance of family ties andassist both parents in adjusting to their new roles.During the puerperium, the new mother experiences pain,weight and blood loss, and emotional variances whichrequire the attention of an obstetrical nurse. Thus, it is theduty of the obstetrical nurse to carry out a variety ofbedside procedures to assist the new mother in achievingphysical and emotional well-being. 0As found, it became part of Kiyohara's prestrike dutiesto fill in in the special care unit, herein called SCU, the unitto which the patient is transferred very soon after delivery.Under normal operating procedures, and depending uponthe time of day and the patient load, the patient wouldremain in the SCU for approximately 12 hours. However,the time spent by a patient in special care under normaloperating conditions could be as brief as 2 or 3 hours,depending on the patient load. A "very sick patient" couldremain in SCU for as long as 4 days. From SCU situatedon the first floor of the hospital, patients are transferred tosecond postpartum, situated on the second floor.8 The other two principal civilian facilities on the island of Oahu offeringobstetrics care were also subject to the strike.9 Bookmiller and Bowen. Textbook of Obstetric Nursing (5th ed., W. B.Saunders Co.)"' In a related context, the evidence establishes that one infant boyexpired on January 31 at 12 a.m. and another infant expired on February Iat 8:17 p.m. The record suggests that nursing care includes providingbedside emotional support to bereaved parents." The foregoing is based upon the credited testimony of Dr. Ralph W.The 2-hour period immediately following delivery, whenpatients are cared for in SCU, is the postdelivery periodwhen the patient is undergoing the greatest amount ofchanges in her body status. It is a "very critical time for thepatient" and the patient experiences blood loss, contractionof the uterus, changes in blood pressure, and a diminutionin the total amount of circulating fluid within the body.Complications arising during the patient's confinement inSCU could include convulsions, abnormal blood pressure,infections, and hemorrhaging.tOn January 30, Wilma Schiner, normally employed byRespondent as director of training and education, workedin the position of charge nurse in second postpartum on theshift commencing at 7 a.m. Schiner had last performedbedside nursing duties in 1955. During the morning hours,time was spent discharging patients from second postpar-tum and in cleaning and preparing rooms. In the after-noon, commencing at approximately I p.m., transfers fromSCU arrived. Two of the patients transferred had intrave-nous infusions and at least one patient had undergone acesarian section. Some of the patients had not voided asecond time upon arrival at second postpartum. Schinerwas assisted during this period of time by a ward clerk,Blanch Butler, normally assigned as a ward clerk on theGYN unit. Schiner was also assisted on the day shift priorto 3 p.m. by more than one nurses aide.12At 3 p.m. thepatient census stood at approximately 33.Soon after 3 p.m. on January 30, Schiner commencedmaking her rounds of the ward. It was while she wasengaged in this duty that she met Nakashima and inquiredinto the whereabouts of the ward clerk for the eveningshift. Near the completion of her rounds, Schiner reachedthe room of a post-cesarian section patient who, 2 daysearlier, had entered second postpartum with flu-likesymptoms. Schiner noted her condition and requested thenurses aide to check her vital signs. The nurses aide wasdistributing ice water at the other end of the ward andSchiner found it necessary to summon her to take thepatient's temperature. It was noted that the temperaturewas elevated and Schiner endeavored to locate the patient'sphysician. At approximately 4 p.m. the nurses aide tookher dinner break. From the time Schiner learned that thepost-cesarian section patient had an elevated temperature,through the duration of the dinner break of the nurses aide,Schiner was endeavoring to answer telephones, respond topatient signal lights, and pour medications for distributionto the various patients on the ward. Moreover, between 3and 5:30 p.m. when Schiner again returned to the room ofthe post-cesarian section patient, she handled two or threenew admissions. Additionally, with the assistance of thenurses aide, she catheterized the post-cesarian sectionpatient. This process required 15 or 20 minutes. The nursesstation went unattended because Schiner was assistedHale. Dr. Hale testified that one quarter of all convulsions at pregnancyoccur after the baby has been delivered, and that 75 percent of postdeliveryconvulsions occur within 2 hours after delivery. However, Dr. Hale furthertestified that the remaining 25 percent will occur later in the postpartumperiod.12 The documentary evidence of record suggests that on January 30during the day shift, in the SCU second postpartum unit, two LPNs, fivenurses aides, and two ward clerks performed duties on the day shift.40 KAPIOLANI HOSPITALduring the time period in question only by a single nursesaide.'3In due course, Schiner distributed medication to thepatients later than it is normally distributed underprescribed procedures.Schiner credibly testified that by reason of the absence ofthe scheduled ward clerk, Christine Kiyohara, between thehours of 3:30 and 7 p.m., the amount of patient care shewas able to give was decreased. Schiner further crediblytestified that this diminution in patient care arose from thenecessity for her to perform certain duties normallyperformed by the ward clerk, including telephone-answer-ing duties, which interrupted and delayed the successfulcompletion of the distribution of medication to patients;and by the requirement visited upon her in the absence of award clerk to deal with certain order forms and charts toassure that all physician directives pertaining to medicationand diet were accurately carried out. Schiner crediblydescribed the routines and protective practices whichprevailed and which rendered it essential for her to traversesubstantial distances from patient rooms to the nurses'station in order to answer telephone calls and facilitateproper dissemination of information.Kiyohara testified that in her opinion the effect of theabsence of the ward clerk on the ability of an RN to deliverservices required of her would be "some loss of time as faras the RN's ability to see the patients ...." Kiyoharatestified, however, that this would depend on the census atthe time and the number of aides working with the RNs.Kiyohara further testified that in providing the communi-cations which her job duties required her to provide and incompleting the various forms which she was expected tocomplete she was a link between the personnel providingpatient care. However, Kiyohara testified that secondpostpartum involved "minimal care"; that there was "veryseldom any great emergency as far as pain"; that there wasnot "usually an immediate need of anybody"; and that thepatients "weren't that sick on the second floor." She notedthat her own workload during the evening shift in theprestrike period of her employment was "minimal."However, Dr. Ralph Hale credibly testified that compli-cations involving the physical well-being of the patientsmay and often do develop during the postpartum. Hetestified further that, while many complications arehandled in SCU, some predictably do emerge in secondpostpartum and require attention involving a trainedregistered nurse. The emergence of physical symptomsrequiring attention is, according to the credited testimonyof Dr. Hale, first noted by the patient herself who wouldsummon the nurse. In certain units in second postpartum,as found above, the light or buzzing device activated in thepatient's room is situated at the ward clerk's desk.Nakashima characterized the ward clerk as "the hub ofactivity." Her service is "almost like a logistical officer onthe unit ...." Nakashima testified that the ward clerkanswered the telephones and sees that the operations of theunit "go very smoothly." The role of the ward clerk wascharacterized by Nakashima as "a very important functionon each nursing unit." Nakashima credibly and succinctlytestified that the absence of Kiyohara on the evening shift13 The record does not disclose the precise duties being performed in thecombined SCU unit on the first floor and the second floor postpartum unitby the L PNs and the ward clerk assigned to the special care unit.on January 30 meant that "someone else would need to dothe duties she is normally assigned to do. That meanstaking that person away from the bedside and directpatient care." Nakashima further credibly testified that shedid not transfer another individual to substitute forKiyohara on the evening shift on January 30 becausescrutiny of her staffing schedule indicated to her that shedid not have any available personnel to transfer. Nakashi-ma testified that all personnel were being utilized in otherareas of the hospital and that, although she consideredmaking such a transfer of personnel on the evening shift onJanuary 30, she rejected the notion. Schiner crediblytestified that she permitted the nurses aide to take hernormal dinner break on the evening of January 30 because,in substance, she was unable to project the possibleoccurrences later in the shift and believed that the totalproficiency of the unit and of the nurses aide would beenhanced by the revitalization that would be achieved fromthe off-duty respite accorded by the dinner break.ConclusionI find that Respondent violated the Act by terminatingChristine Kiyohara because she refused to report for workbehind the Union's picket line on January 30. Basic to thisfinding are the further findings that, in refusing to workbehind the Union's picket line, Kiyohara was engaging inprotected concerted activity, and was not excluded fromthe protection of the Act by her failure to give 10 daysnotice of her intention to honor the picket line. Subsumedwithin these foundational findings is the further prefatoryconclusion that, upon the instant record, no basis exists forconcluding that the Union's strike with which Kiyoharaassociated herself was unlawful.In its recent decision in Walker Methodist Residence andHealth Care Center, Inc., 227 NLRB 1630, 1631-32 (1977),the Board held that the provisions of Section 8(g) areapplicable only to strikes or picketing involving a labororganization. In Walker, the Board held that two nursesaides at a health care institution who, without the aid orassistance of a labor organization, engaged in a brief workstoppage for the purpose of presenting a grievance, wereengaged in protected concerted activity and were notrequired to assume the advanced warning obligationimposed by Section 8(g). The Board also reasoned that theloss of status sanction of Section 8(d) did not apply to theseemployees. In its decision, the Board reasoned:In enacting Section 8(g), Congress did not make alegislative finding of fact that all work stoppagesagainst health care institutions are so harmful that theymust be forbidden. Rather, it found that strikes orpicketing by labor organizations against health careinstitutions are so potentially disruptive as to requirethat advance notice be given. Nothing in the 1974Health Care Amendments restricts concerted activityby nonorganized employees, and the legislative historydoes not indicate an intent to alter the scope ofprotection granted them under Section 7. In fact, thepurpose of the 1974 amendments was to extend the41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotection of the Act to employees of nonprofit healthcare institutions who were excluded from coverage bythe 1947 Taft-Hartley Amendment. The amendmentsshould therefore not be read to reduce the preexistingrights of health care employees unless explicit languagemandates that result. [Footnote omitted.]I find on the basis of Walker that Section 8(g) may not beread as requiring advance notice by an individual unrepre-sented employee who entirely of her own volition andwithout being proselytized decides, as here, to withhold herservices and thereby lend support to an otherwise lawfulstrike action of a labor organization which itselfhas compliedwith Section 8(g). This conclusion appears wholly conso-nant with the emphasis placed by the Board in Walker,upon the literal interpretation to be accorded the provi-sions of Section 8(g). Nor is Walker to be distinguishedfrom the case at bar merely because the employee strikeaction in Walker, in contrast to that undertaken byKiyohara herein, was not union-related. Thus, in itsWalker decision, the Board noted at 1631:The legislative history stresses that the purpose of thenotice provision is to allow a health care institution tomake arrangements for the continuity of patient care inthe event of a strike or picketing by a labor organiza-tion. Placing the duty of advance warning on labororganizations is warranted because a strike involving alabor organization is likely to last longer and involve agreater number of employees than a work stoppage byunorganized employees. Further, a strike by a labororganization is of greater concern because the presenceof a picket line has the potential for interfering withreceipt of supplies and making both replacements andnonstriking employees unwilling to work.Here, by virtue of the Union's proper notice, Respondenthad been accorded the opportunity for preparation andstaffing envisaged by Section 8(g). Thus, Respondent'sinterests were protected to the extent intended by thestatute. In joining the strike called by the Union, Kiyoharavisited no quantum or variety of detriment upon Respon-dent's operations not previously foreseen by Congress aslikely to arise from work stoppages involving health careinstitutions. That Congress intended to condone thisforeseeable detriment is readily inferable from its refusal toforbid work stoppages against such facilities. To be certain,the record manifestly demonstrates that there was adverseimpact visited upon Respondent's operation in secondpostpartum by virtue of Kiyohara's decision to honor theUnion's picket line on January 30. Nevertheless, therecord, carefully analyzed, fails to disclose an erosive1' The Board's reference in fn. 15 of Walker to its previous decision inThe Masonic and Eastern Star Home of the District of Columbia, 206 NLRB789 (1973), does not warrant a different result. The 8(g) obligation devolvingon a readily definable group of employees who strike in derogation of theirunion need not be here decided. Compare the statement of Senator RobertA. Taft, Jr., during the floor debates at p. 115 of the Legislative History ofthe Coverage of Nonprofit Hospitals under the National Labor RelationsAct. 1974.1S Senator Harrison A. Williams, Jr., chairman of the Senate LaborCommittee, admonished during the Senate debates on the health careamendment:impact upon the quality of patient care of a magnitudesufficient to render Kiyohara's conduct indefensible whenmeasured against patient rights and interests. Cf. N.L.R.B.v. Fansteel Metallurgical Corporation, 306 U.S. 240, 252(1939); N.LR.B. v. Washington Aluminum Co., 370 U.S. 9,16-17 (1962); International Union, U.A. W.A., A.F. of L.,Local 232 v. Wisconsin Employment Relations Board, 336U.S. 245, 255-257 (1948). The thrust of Walker isconsistent with this conclusion and with the notion thatKiyohara, being supportive of the Union's strike objec-tives, was free to join the strike and could, withoutjeopardizing her rights under the Act, trade on, as it were,the 10-day notice of the Union, even though she wasneither a member of nor represented by the Union, andhad herself given no notice." Recent Board decisions inDistrict 1199, National Union of Hospital & HealthcareEmployees, R WDSU, AFL-CIO, (First Healthcare Corpora-tion, d/b/a Parkway Pavillion Healthcare), 222 NLRB 212(1976); Casey & Glass, Inc., 219 NLRB 698 (1975), andUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, Local 630, AFL-CIO (Lein-Steenberg), 219 NLRB837 (1975), are not to the contrary. Rather, these recentdecisions are consistent with the observation of the Boardin Walker at 1631:, "Congress was concerned that sudden,massive strikes could endanger the lives and health ofpatients in health care institutions. In voicing this concernand in considering the solution being proposed by Section8(g), the legislators again and again spoke of placing theduty on labor organizations to give notice before striking."Thus, the implication of Board precedent to this point intime, in my view, suggests that employees who strike insupport of a labor organization's objectives are subrogated,in a sense, to that labor organization's proper compliancewith the requirements of Section 8(g).But, in any event, narrowing the rationale of thisDecision to the precise facts at bar, it would lead to asingularly anomalous result to hold that Congress intendedto exclude from the protection of the Act a single employeewho, of her own volition and without the intercession orentreaty of any employee group or labor organization,decided to lend her support to an otherwise lawful strikeaction. Walker suggests no such inroad into employeeSection 7 rights and to impose a limitation here would be toembark upon the very amendatory process against whichSenator Williams cautioned. In sum, I find that Kiyoharadid not lose the protection of the Act, or her status as anemployee, under the operation of Section 8(d), by reason ofher failure to give Respondent a 10-day notice of herintention to join the work stoppage.Well established is the principle that an employee whohonors a lawful picket line is engaged in protected activityThis legislation is the product of compromise and the National LaborRelations Board in administering the Act should understand specifical-ly that this committee understood the issues confronting it, and went asfar as it decided to go and no further and the Labor Board should useextreme caution not to read into this act by implication -or generallogical reasoning -something that is not contained in the bill, itsreport and the explanation thereof [1120 Cong. Rec. S12104 (daily ed.,July 10, 1974.)142 KAPIOLANI HOSPITALand this principle applies without regard to whether or notthe employee honoring the picket line is a member of thepicketing labor organization or is merely sympathetic withthe objectives of the picket line. E.g., Gary Hobart WaterCorporation, 210 NLRB 742 (1974), enfd. 511 F.2d 284(C.A. 7, (1975)); Keller-Crescent Company, a Division ofMosler, 217 NLRB 685, 687 (1975). The instant recorddiscloses that Kiyohara sympathized with the objectives ofthe RNs in seeking, by virtue of their strike and relatedpicketing, to improve their wages and terms and conditionsof employment. Moreover, Kiyohara discerned as well thatthe Union's efforts would likely redound to the benefit ofnonprofessional hospital personnel who, like herself,performed work duties in support positions to the profes-sional nurses. Clearly, under established principles ofBoard law, Kiyohara's actions in making common causewith the strikers and refusing to work behind the picket linewere concerted in nature and were not motivated by fearthat her abstention would jeopardize her future nursingcareer or compromise the future civility of her workrelationship with professional nurses. Gary Hobart WaterCorporation, supra; Shelly & Anderson Furniture Manufac-turing Co., Inc. v. N.L.R.B., 497 F.2d 1200 (C.A. 9, 1974).Cf. N.L.R.B. v. Union Carbide Corp., 440 F.2d 54 (C.A. 4,1971).Nor were Kiyohara's rights as a participant in the strikeaffected by her failure to give Respondent advancewarning of her intention to honor the picket line. E.g.,Kelco Corporation, 79 NLRB 759 (1948). Rather, Kiyoharapossessed the status on January 30, the day of hertermination, of an economic striker, with all attendantprotections and risks to job tenure, neither enhanced nordiminished by virtue of her employment in the health careindustry. Walker Methodist Residence and Health CareCenter, Inc., supra.Finally, I conclude, contrary to Respondent, that theinstant record does not warrant a determination that thestrike called by the Union and participated in by Kiyoharawas rendered unlawful by reason of the asserted refusal ofthe Union to provide emergency services during the courseof the strike. Respondent is clearly correct in its contentionthat the right to strike is not absolute and may be declaredunlawful and outside the protection of Section 7 of the Actby reason of the unlawful manner in which they areconducted.'6Moreover, Respondent properly asserts thatproperty rights may not be equated with the right to life. Itis, of course, true the record in the instant matterestablishes that prior to the strike the Union in publicpronouncements refused to commit itself and its membersto the performance of emergency services. But, in so doing,it alluded, as found, to resources available to the hospitalsto provide adequate patient care. It also reached thedetermination that matters of special need would beresolved on the basis of professional judgments reached bystriking nurses on a case-by-case basis, as the need forministration of professional care did, in fact, arise. Thesalient consideration before me is the fact that, in'i See N L. R. B. v. Fansteel Metallurgical Corp.. supra, Southern SteamshipCompanre v. N. L.R. B., 316 U.S. 31 (1942); N. L. R.B. v. Local Union No. 1229,IBEW, A.F.L. [Jefferson Standard Broadcasting Company] 346 U.S. 464(1953): United.4utoworkers v. W iconsin Employment Relations Board, supra;compliance with the mandate of Section 8(g), the Unionserved the requisite notice. As previously discussed, theUnion thus provided Respondent, and the other hospitalswith which it was engaging in collective bargaining, theopportunity to staff and take emergency precautions whichwas envisaged by the statute. Cf. Walker MethodistResidence and Health Care Center, Inc., supra. In enactingSection 8(g), Congress did not differentiate between healthcare institutions on the basis of the type of servicesrendered and there is no warrant for assuming thatCongress was unaware and insensitive to impact upon thequality of patient care as would result from a strike, such ashere, against an acute care hospital facility. I am unwillingto indulge such a distinction.Turning to Kiyohara's termination, it is, of course,settled law that an employer violates Section 8(aX I) and (3)of the Act by terminating an employee because theemployee has participated in a lawful sympathy strike.Upon a careful analysis of the evidence pertaining to thedecision of Meheula to terminate Kiyohara, it must bedetermined that the motivation for her action emanated, atleast in part, from the decision of Kiyohara to withhold herservices in order to manifest her support for the strikeeffort of the Union. The record evidence clearly establishesa willingness on the part of Respondent, prior to the eventsof January 30, to waive the call-in provision of its houserules when the failure to abide by the rules' provisions was,in the mind of management, an excusable or justifiableone. Moreover, it is significant that on the evening ofJanuary 30, during the course of her conversation withKiyohara, Meheula manifested a clear willingness to waivethe application of the call-in rule, despite Kiyohara's clearbreach of the provision, if she would report to duty for thebalance of her shift. This suggests rather strongly that thebreach of the rule was not the cardinal consideration inMeheula's mind justifying Kiyohara's termination. Rather,the clear implication of record, including the testimony ofMeheula herself, is that Meheula reached the decisionduring the course of her January 30 telephone conversationwith Kiyohara to terminate Kiyohara because Kiyoharahad signaled her support of the union strike effort and hadannounced her intention to join in that effort on anongoing and continuing basis. It is clearly inconsistent withthe entire thrust of Meheula's explanation, as well as pastpolicy of the Respondent applied to Kiyohara's twoprevious absences, to contend, as Respondent does, thatKiyohara's termination resulted solely from her "inexcus-able failure to comply with [its] legitimate rule." I amconvinced that, had Kiyohara reported to duty on January30 after her conversation with Meheula, no disciplinaryaction of any kind would have resulted. It was herdeclaration, in terms, that she was supporting the strike'sobjectives and casting her lot with the strikers for theduration of the strike that brought about her termination.It is apparent from the record evidence that, in contrast toprevious absences involving waiver of the house rule,management gave disparate treatment to Kiyohara whenN.LR.B. v. Rockaway News Supply Company, Inc. 345 U.S. 71 (1953);Marshall Car Wheel and Foundry Co. of Marshall, Texas. Inc., 107 NLRB314(1953).43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher absence was occasioned by her observance of a picketline. In all the circumstances, it must be found thatKiyohara's termination resulted from her involvement inprotected activity, concerted in nature and related to thestrike objectives of the Union. It is no defense thatRespondent may have been additionally motivated byreason of its disenchantment with Kiyohara's apparentindifference to the disruptive effects of her absence uponhospital routine and patient care.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, I shall order that Respondent cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that, on January 30, Respondent discrimi-natorily terminated the employment of Christine Kiyohara,I shall recommend that Respondent offer her immediateand full reinstatement to her former position or, if thatposition is no longer available, to a substantially equivalentposition of employment without prejudice to her seniorityor other rights and privileges, and make her whole for anyloss of earnings she may have suffered by reason of thediscrimination against her. Backpay shall be computed inthe manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), together with interest in accordancewith the policy of the Board as set forth in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. Kapiolani Hospital is an acute care hospital and isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Hawaii Nurses Association is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By letter dated January 15, Hawaii Nurses Associa-tion notified Respondent and the Federal Mediation andConciliation Service of its intention to engage in a strikeagainst Kapiolani Hospital on January 26, and said noticecomplied with the requirements of Section 8(g) of the Act.,7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4. At all relevant times, Christine Kiyohara has been anemployee within the meaning of Section 2(3) of the Act,and has not been a member of or represented by a labororganization.5. On January 30, Respondent unlawfully terminatedthe employment of Christine Kiyohara because she hadengaged in protected concerted activities in support of theUnion's strike effort, and in so doing it violated Section8(a)(1) and (3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17The Respondent, Kapiolani Hospital, Honolulu, Hawaii,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging employees in their right to engage inunion or protected concerted activities, by unlawfullyterminating the employment of its employees or discrimi-nating in any like or related manner with respect to the hireor tenure of employment of employees or any term orcondition of employment in violation of Section 8(a)(1)and (3) of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to engage in self-organization, to bargain collectivelythrough representatives of their own choosing, to acttogether for collective bargaining or mutual aid orprotection, or to refrain from any or all such activities.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Offer Christine Kiyohara immediate and full rein-statement to her former position or, if that position is nolonger available, to a substantially equivalent positionwithout prejudice to her seniority or other rights andprivileges, and make her whole for any loss of wages whichshe may have suffered by reason of the discriminationagainst her, in accordance with the recommendations setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its Honolulu, Hawaii, facilities copies of theattached notice marked "Appendix B." 8 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponni In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."44 KAPIOLANI HOSPITALreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.45